Citation Nr: 0321597	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) disability 
evaluation for nerve deafness, left ear.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946, and from September 1950 to October 1957.

By an October 1998 rating action, the RO denied, inter alia, 
service connection for PTSD.  The veteran was notified of 
that decision in October 1998, but did not appeal.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the RO 
that, inter alia, denied the veteran's petition to reopen the 
previously denied claim for service connection for PTSD, and 
denied an increased (compensable) rating for nerve deafness 
of the left ear.  The veteran was sent notice of this 
decision in April 2000.  He filed a notice of disagreement 
later in April 2000, the RO issued a statement of the case in 
October 2000, and the veteran perfected his appeal to the 
Board by submitting a substantive appeal later in October 
2000.  In June 2002, the veteran and his son offered 
testimony during a hearing before the undersigned Veterans 
Law Judge (Board Member) at the RO.  

In a January 2003 decision, the Board determined, inter alia, 
that new and material evidence had been received to reopen 
the claim of service connection for PTSD.  At that time, the 
Board also undertook additional development of the claim for 
service connection for PTSD, on the merits, as well as the 
claim for a compensable rating for nerve deafness, left ear, 
pursuant to the provisions of 38 C.F.R. § 19.9 (2002).  





REMAND

At the outset, the Board notes that the RO last considered 
the remaining issues on appeal in October 2000, at which time 
a statement of the case (SOC) was issued.  In January 2003, 
the Board attempted to obtain additional evidence through its 
own efforts.  To date, that development has not resulted in 
additional evidence.  However, the Board notes that further 
action with respect to each of the claims remaining on appeal 
is still needed.  This action must be accomplished by the RO.

The provisions of 38 C.F.R. § 19.9 essentially conferring 
upon the Board the jurisdiction to adjudicate claims on the 
basis of evidence developed by the Board, but not reviewed by 
the RO, has recently been held to be invalid.  Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs 
(Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  While the Board 
could, conceivably, seek a waiver of RO jurisdiction over 
(and hence, RO consideration of) any additionally developed 
evidence, additional actions by the RO, as described below, 
are warranted.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of claims file reveals that the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the claims currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See DAV v. Secretary, 327 F.3d at 1339.  The RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization.  

The Board also finds that specific additional development of 
each of the claims on appeal is warranted.  

A March 1998 VA examination included a diagnosis of PTSD; 
however, the examiner made no reference to a stressor.  New 
evidence submitted by the veteran in his attempt to reopen 
the claim of service connection for PTSD included stressor 
information, to particularly include the name of a cousin who 
had been killed during service.  In an April 2003 letter to 
the veteran, the Board attempted to obtain further 
information and evidence, but the veteran did not respond.  
Because the question of whether there is credible evidence 
that a claimed stressor actually occurred is one of the 
three, essential criteria for establishing service connection 
for PTSD (see 38 C.F.R. § 3.304(f)), the Board finds that 
additional actions on this claim are warranted on remand.

On remand, the RO should contact the veteran once again, then 
prepare a report detailing the claimed stressors and 
requested that the U.S. Armed Services Center for Research of 
Unit Records (Unit Records Center) verify the occurrence of 
the veteran's claimed in-service stressors.  The RO should 
make a specific finding regarding the corroboration of any 
claimed in-service stressful experience, and then to schedule 
the veteran for another VA examination only if a stressor is 
corroborated.

With regard to the claim for increase, the Board notes that, 
during the pendency of this appeal, revisions were made to 
38 U.S.C.A. § 1160(a)(3).  See Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002) (Enrolled 
copy), Section 103 of S. 2237, 107th Congress (2002).  The 
law now provides that "where a veteran has suffered deafness 
compensable to a degree of 10 percent or more in one ear as a 
result of service-connected disability, and deafness in the 
other ear as a result of nonservice- connected disability not 
the result of the veteran's own willful misconduct, the 
Secretary shall assign and pay to the veteran the applicable 
rate of compensation...as if the combination of disabilities 
were the result of service connected disability."  The RO 
has not considered these revisions in adjudicating the 
veteran's claim of entitlement to an increased evaluation for 
nerve deafness in the left ear.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
generally applies.  Karnas, 1 Vet. App. at 312-313.  

As adjudication of the claim must involve consideration of 
both the former and revised applicable criteria, with due 
consideration given to the effective date of the change in 
criteria (see VAOPGCPREC 03-00; 65 Fed. Reg. 33422 (2000)), 
medical findings responsive to the former and revised 
criteria are needed to properly adjudicate the increased 
rating claim on appeal.  Hence, the RO should arrange for the 
veteran to undergo examination for that purpose.  

The veteran is hereby advised that a failure to report to 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  See 38 C.F.R. § 3.655 (2002).  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file any notice(s) of 
such examination(s) sent to the veteran. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other notification 
and/or development action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims on 
appeal.  The letter should include a 
summary of the evidence currently of 
record and specific notice as to the type 
of evidence necessary to substantiate 
each claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record (to specifically 
include any outstanding records of 
treatment and/or evaluation of PTSD, 
since service, and of left ear nerve 
deafness since November 1998), and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
veteran and his representative to submit 
any pertinent evidence in the veteran's 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.    

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should to the veteran a 
development letter requesting a 
comprehensive, detailed statement 
regarding his alleged in-service 
stressful experiences that he believes 
resulted in his PTSD (to include dates, 
locations, and the names and other 
identifying information concerning any 
individuals killed or injured).  Ask the 
veteran to comment specifically about, 
and provide details regarding, the 
incident in which his cousin was killed, 
as well as any other stressful situations 
the veteran considers relevant.

4.  After the veteran has responded to 
the request for stressor information (or 
after a reasonable time has passed with 
no response from the veteran), the RO 
should detail the stressors claimed by 
the veteran, then request that the United 
States Armed Services Center for Research 
of Unit Records (the United Records 
Center) provide any available information 
which might corroborate the veteran's 
alleged in-service stressors.  The RO 
should provide the Unit Records Center 
with the document detailing each of the 
in-service stressors alleged by veteran 
(to include the reported death of his 
cousin), as noted above, as well as 
copies of any relevant documents (to 
include statements made by the veteran).  
The RO should follow up on any additional 
development suggested by the Unit Records 
Center.  

5.  After receiving a response from Unit 
Records Center (and any other contacted 
entity), the RO should review the claims 
file, to specifically include all records 
received from the Unit Records Center, 
and prepare a report addressing whether 
the claims file establishes the 
occurrence of any combat action(s) (to 
which a purported stressor is related) or 
a specifically claimed in-service 
stressful experience, such as the death 
of the veteran's cousin.  This report is 
to be added to the claims file.   

6.  If, and only if, objective evidence 
corroborating the occurrence of any 
claimed in-combat action/service 
stressful experience(s) is received 
should the RO arrange for the veteran to 
undergo VA psychiatric examination at an 
appropriate medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, and the 
report prepared by the RO, must be 
furnished to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented history and 
assertions.   However, in determining 
whether a diagnosis of PTSD is valid, the 
examiner is instructed that only combat 
action or an event that has been 
corroborated may be considered for the 
purpose of determining whether exposure 
to such in-service event has resulted in 
PTSD.  If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
how the diagnostic criteria for the 
condition are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis as 
well as all symptoms and other factors 
that support the diagnosis.  The examiner 
also should also comment upon the link 
between the current symptomatology and 
the veteran's verified stressor(s).  The 
typewritten report of the examination 
must include all examination findings and 
the complete rationale for any opinion 
expressed.

7.  The RO should arrange for the veteran 
to undergo a VA audiological evaluation 
at the appropriate VA medical facility to 
obtain information as to the current 
severity of his service-connected left 
ear nerve deafness.  All appropriate 
tests and studies should be accomplished, 
and audiometric findings and speech 
recognition scores for both ears should 
be reported in detail.  The evaluation 
report should be printed (typewritten).  

8.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
any notice(s) of such examination(s) sent 
to the veteran.

9.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

10.  The RO must also review the claims 
file to ensure that any additional 
notification and development action 
required by the VCAA has been 
accomplished.  

11.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim of service connection for PTSD and 
the claim for an increased rating for the 
left ear nerve deafness, in light of all 
pertinent evidence and legal authority 
(to include the former and revised 
applicable rating criteria for evaluating 
hearing loss).  

12.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to all 
additional legal authority considered, 
discussion of all pertinent evidence and 
legal authority, and clear reasons and 
bases for the RO's determinations) and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 






remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



